Case 2:20-cv-00372-RAJ Document1-9 Filed 03/09/20

> Positive

As of: October 24, 2019 6:42 PMZ

Page 1 of 9
#S-

Housel v. James

Court of Appeals of Washington, Division Three
November 15, 2007, Filed
No. 25031-8-III

Reporter

141 Wn. App. 748 *; 172 P.3d 712 **; 2007 Wash. App. LEXIS 3069 ***

Emma JEAN HOUSEL ET AL., Appellants, v. CHARLES W.
JAMES, Respondent.

Prior History: [***1] Superior Court No: 04-2-00544-3.
Appeal from SUPERIOR COURT WALLA WALLA
COUNTY. Date filed in Superior Court: 2/27/06.
Superior Court Judge signing: ROBERT L. ZAGELOW.

Core Terms

 

 

informed consent, surgery, hernia, inexperience,
abscess, patient, repair, standard of care,
paraesophageal, surgeon, complications, perforation,
waiting, risks, skill, medical negligence, trial court,
nontreatment, surgical, watchful, inform

Case Summary

 

Procedural Posture

The Superior Court of Walla Walla County, Washington,
granted judgment in favor of respondent doctor in
appellant patient's medical malpractice action. The
patient appealed.

Overview

The patient argued that the trial court erred in refusing
to allow her to base an informed consent claim on the
doctor's failure to disclose his alleged lack of operative
experience. The appellate court found that the patient
failed to make an adequate showing that the doctor's
alleged inexperience was a material treatment-related
fact. None of the medical experts testified that this was
the case. The jury was entitled to reject the patient's
testimony that she was not informed of alternatives to
surgery. The jury was correctly instructed that the
patient's signature on the consent form was prima facie
evidence of informed consent. The consent form
disclosed the potential risks and complications of the

surgery, as well as the alternative of nontreatment.
There was no evidence to support the patient's claim
that the doctor should have informed her that the
surgery should have been performed in a high volume
center. The trial court did not err in giving the jury
instruction it did because it was a correct statement of
the law, was not misleading, and did not prevent the
patient from arguing her theory of the case. The error-
of-judgment instruction was properly given.

Outcome
The judgment was affirmed.

LexisNexis® Headnotes

 

Civil Procedure > Appeals > Standards of
Review > Abuse of Discretion

HNi[x] Standards of Review, Abuse of Discretion

The appellate court reviews orders excluding evidence
for an abuse of discretion. An abuse of discretion occurs
if no reasonable person would adopt the position of the
trial court.

Healthcare Law > Medical Treatment > Patient
Consent > informed Consent

HN2{x&] Patient Consent, Informed Consent

A patient may recover for a doctor's failure to provide
informed consent even if the medical diagnosis or
treatment was not negligent. The basis for such a claim
is that patients have the right to make decisions about
their medical treatment.

Daniel Smith
Case 2:20-cv-00372-RAJ Document 1-9 Filed 03/09/20 Page 2 of 9 Page 2 of 9
141 Wn. App. 748, *748; 172 P.3d 712, **712; 2007 Wash. App. LEXIS 3069, ***1

Healthcare Law > Medical Treatment > Patient
Consent > Informed Consent

HN3%) Patient Consent, Informed Consent

To prevail on a claim for failure to secure informed
consent, a patient has to establish that: (1) the doctor
failed to inform her of a material fact relating to
treatment, (2) she consented to the treatment without
being aware of or fully informed of such fact, (3) a
reasonably prudent patient under similar circumstances
would not have consented to the treatment if informed of
such fact, and (4) the treatment in question proximately
caused the injury, “asf. Rev. Code § 7.70.050(1).

Healthcare Law > Medical Treatment > Patient
Consent > Informed Consent

HN4j%&] Patient Consent, Informed Consent

Generally a surgeon's inexperience is not material to
informed consent. The informed consent statute, Vash.
Rev. Code § 7.70.050, requires disclosure of material
facts relating to treatment, not disclosure of a
physician's qualifications. A physician must only
disclose risks of a material nature, and that the question
of materiality is for the trier of fact.

Healthcare Law > Medica! Treatment > Patient
Consent > Informed Consent

HN5{x&)] Patient Consent, Informed Consent

Washington's informed consent law provides that a
physician must inform the patient of recognized possible
alternative forms of treatment, including nontreatment,
Wash. Rev. Code § 7.70.050(3). It is for the patient to
evaluate the risks and decide upon the treatment; the
physician's role is to provide the basis for an informed
consent decision.

Civil Procedure > Trials > Jury Trials > Province of
Court & Jury

HNG S| Jury Trials, Province of Court & Jury

Credibility determinations are for the finder of fact.

Civil Procedure > Appeals > Standards of
Review > De Novo Review

Civil Procedure > ... > Jury Trials > Jury
Instructions > General Overview

HN7[x] Standards of Review, De Novo Review

Jury instructions are adequate if they are supported by
substantial evidence, allow each party to argue its
theories of the case, and, when read as a whole,
properly inform the jury of the applicable law. The
appellate court reviews de novo claimed errors of law in
the giving of jury instructions. The precise wording of the
instructions is within the broad discretion of the court.

Torts > ... > Proof > Custom > Expert Testimony

Torts > Malpractice & Professional
Liability > Healthcare Providers

Torts > ... > Standards of Care > Special
Care > Highly Skilled Professionals

HNax%] Custom, Expert Testimony

To prove medical malpractice under Wash. Rev. Code
§ 7.70.030(1), a patient has to establish that her injury
resulted from the failure of a health care provider to
follow the accepted standard of care. Violation of the
standard of care is established by showing that the
health care provider failed to exercise that degree of
care, skill, and learning expected of a reasonably
prudent health care provider at that time in the
profession or class to which he belongs, in the state of
Washington, acting in the same or similar
circumstances. Wash. Rev. Code § 7.70.040(1). Absent
exceptional circumstances, a patient must produce
expert testimony to establish whether the practice
questioned is reasonably prudent. Expert testimony is
also required to establish causation.

Torts > ... > Standards of Care > Special
Care > Highly Skilled Professionals

Torts > ... > Proof > Custom > Medical Customs
HN9%] Special Care, Highly Skilled Professionals

The Washington Supreme Court has held that

Daniel Smith
Case 2:20-cv-00372-RAJ Document 1-9 Filed 03/09/20 Page 3 of 9 Page 3 of 9
141 Wn. App. 748, *748; 172 P.3d 712, **712; 2007 Wash. App. LEXIS 3069, ***1

nonexperts are not qualified to testify as to the proper
standard of care. The only recognized exception to this
rule is where the lack of skill is so apparent expert
evidence is not needed.

Torts > ... > Standards of Care > Special
Care > Highly Skilled Professionals

Torts >... > Proof > Custom > Medical Customs
HN10% Special Care, Highly Skilled Professionals

While nonexperts may testify as to symptoms and injury,
only experts are allowed to testify regarding the
standard of care and whether the physician met that
standard. There are no cases in which a nonphysician is
found competent to testify on a physician's technical
medical standard of care in a medical malpractice case.
The policy behind this rule is to prevent laymen from
speculating as to what is the standard of reasonable
care in a highly technical profession.

Headnotes/Summary

 

Summary
WASHINGTON OFFICIAL REPORTS SUMMARY

Nature of Action: Action for damages for medical
malpractice.

Superior Court: The Superior Court for Walla Walla
County, No. 04-2-00544-3, Robert L. Zagelow, J., on
February 27, 2006, entered a judgment on a verdict in
favor of the defendant.

Court of Appeals: Holding that the defendant's lack of
experience did not support a breach of informed
consent claim, and that the triaf court properly instructed
the jury that only a medical expert could testify about the
standard of care in a medical negligence claim and
properly gave an error-of-judgment instruction to the
jury, the court affirms the judgment.

Headnotes

WASHINGTON OFFICIAL REPORTS HEADNOTES

WAL1f%) [1]

Evidence > Review > Standard of Review.

A trial court's exclusion of evidence is reviewed for an
abuse of discretion. An abuse of discretion occurs if no
reasonable person would adopt the trial court's position.

WA[2Ax] [2]

Medicat Treatment > Informed Consent > Exoneration of
Medical Malpractice > Effect.

Damages may be recovered from a health care provider
for lack of informed consent under

whether or not there has been a negligent medical
diagnosis or treatment.

WA[31%] [3]
Medical Treatment > Informed Consent > Purpose.

The basis for an informed consent claim is that patients
have the right to make decisions about their medical
treatment.

WAl4an) [4]

Medical Treatment > Informed Consent > Elements > In
General.

An informed consent claim under ACV/_7.70.050
requires proof of the four elements set forth in
subsection (1) of the statute: (1) failure to inform of a
material fact relating to the treatment, (2) consent to the
treatment without being aware of or fully informed of
such fact, (3) a reasonably prudent patient under similar
circumstances would not have consented to the
treatment if informed of such fact, and (4) the treatment
in question proximately caused injury to the claimant.

WA[5{% [5]

Medical Treatment > Informed Consent > Physician's
Qualifications > Experience.

For purposes of an action against a physician for failure
to obtain a patient's informed consent for a proposed
treatment, the physician's lack of experience in
providing the treatment is not a matter that should have
been disclosed to the patient if the physician's
inexperience was not a material treatment-related fact.

Daniel Smith
Case 2:20-cv-00372-RAJ Document 1-9 Filed 03/09/20 Page 40f9 page aot9
141 Wn. App. 748, *748; 172 P.3d 712, “*712; 2007 Wash. App. LEXIS 3069, ***1

A physician's duty to disclose the risks of a proposed
treatment before obtaining the patient's consent to the
treatment is limited to material risks. In an action
alleging lack of informed consent, the trial court acts
within its discretion by excluding evidence of a
physician's alleged inexperience if there is no foundation
in the record for finding that such inexperience was a
material treatment-related fact.

WAI6%] [6]

Medical Treatment > Informed Consent > Alternative
Treatment > Physician's Role.

RCW 7.70.050/(3) of the informed consent law provides
that a physician must inform the patient of recognized
possible alternative forms of treatment, including
nontreatment. It is for the patient to evaluate the risks
and decide upon the treatment; the physician's role is to
provide the basis for an informed consent decision.

WA[71%] [7]

Medical Treatment > Informed Consent > Alternative
Treatment > Presentation > Question of Law or Fact.

For purposes of an action against a physician for failure
to obtain a patient's informed consent for a proposed
treatment, whether the physician informed the patient of
treatment alternatives, including nontreatment, is a
question of fact.

WA[8K%) [8]
Witnesses > Credibility > Determination > In General.

Witness credibility determinations are for the trier of fact.

WA/9Nx%] [9]

Medical Treatment > Informed
Consent > Sufficiency > Signed Consent
Form > Instruction > Validity.

Under , a patient's signature on a
consent form that discloses the potential risks and
complications of a proposed treatment, as well as the
alternative of nontreatment, is prima facie evidence of
informed consent on which the jury may be instructed in
an action against a physician for failure to obtain the

patient's informed consent for the treatment.

WA[104%) [10]

Medical Treatment > Informed
Consent > Sufficiency > Signed Cansent Form > Effect.

A jury is entitled to reject a patient's informed consent
claim against a physician where there is evidence that
the patient signed a consent form that disclosed the
potential risks and complications of the proposed
treatment, as well as the alternative of nontreatment,
and the physician testifies that he or she personally
reviewed the consent form with the patient and was
present when the patient signed it.

WA[117%] [11]

Trial > Instructions > Sufficiency > Test.

Jury instructions are adequate if they are supported by
substantial evidence, allow each party to argue its
theories of the case and, when read as a whole,
properly inform the jury of the applicable law.

WA[120%] [12]

Trial > Instructions > Review > Error of Law > Standard of
Review.

Claimed errors of law in jury instructions are reviewed
de novo.

WA[134%] [13]

Trial > Instructions > Sufficiency > Language > Discretion of
Court.

The precise wording of jury instructions is within the
broad discretion of the trial court.

WAl144%] [14]

Medical Treatment > Malpractice > Elements > In General.

To prove medical malpractice under RCW 7.70.030/1),
a patient has to establish that his or her injury resulted
from the failure of a health care provider to follow the
accepted standard of care. Under ACW 7.70.040/1),

Daniel Smith
Case 2:20-cv-00372-RAJ Document 1-9 Filed 03/09/20 Page 5 of 9

141 Wn. App. 748, *748; 172 P.3d 712, **712; 2007 Wash. App. LEXIS 3069, ***1

violation of the standard of care is established by
showing that the health care provider failed to exercise
that degree of care, skill, and learning expected of a
reasonably prudent health care provider at that time in
the profession or class to which the provider belongs, in
the state of Washington, acting in the same or similar
circumstances.

WA[154%] [15]

Medical Treatment > Malpractice > Standard of
Care > Expert Testimony > Necessity > In General.

In a medical malpractice action, absent exceptional
circumstances, expert testimony is required to establish
that the questioned medical practice was not reasonably
prudent.

WA/164%) [16]

Medical Treatment > Maipractice > Proximate
Cause > Proof > Expert Testimany > Necessity.

In a medical malpractice action, absent exceptional
circumstances, expert testimony is required to establish
causation.

WAl179%) [17]

Medical Treatment > Malpractice > Standard of
Care > Expert Testimony > Necessity > Technical
Professional Matter.

In a medical malpractice action, a nonexpert is not
qualified to testify as to the proper standard of care
except when the lack of skill is so apparent that expert
evidence is not needed. Otherwise, while nonexperts
may testify as to symptoms and injury, only experts are
allowed to testify regarding the standard of care and
whether the physician met that standard. The policy
behind this rule is to prevent laymen from speculating as
to what is the standard of reasonable care in a highly
technical profession.

WAL18A%] [18]

Trial > Instructions > Sufficiency > Facts of Case.

Jury instructions are governed by the facts of the case.

Page 5 of 9
WAs19f%] [19]
Medical Treatment > Malpractice > Standard of
Care > Expert

Testimony > Necessity > Instruction > Validity.

In a medical malpractice action, the trial court does not
err by giving an instruction that “the standard of care of
a medical practitioner may only be established by
testimony of medical experts.”

WA[20]{%] [20]

Medical Treatment > Malpractice > Standard of
Care > Instructions > Error in Judgment > Validity.

An error-in-judgment instruction may be given in a
negligence action against a health care provider if the
provider or agent of the provider (1) arrived at the
judgment in the exercise of reasonable care and skill
within the applicable standard of care and (2) was
confronted with a choice among competing therapeutic
techniques or medical diagnoses. The _ instruction
provides that a health care provider is not liable for an
error of medical judgment if, in arriving at the judgment,
the provider or an agent of the provider exercised
reasonable care and skill, within the standard of care
the provider was obliged to follow.

Counsel: Michael E. de Grasse, for appellants.

Christopher J. Mertens (of Miller, Mertens, Spanne &
Comfort), and Mary H. Spillane (of William Kastner &
Gibbs), for respondent.

Judges: Author: JOHN A. SCHULTHEIS. Concurring:
DENNIS J. SWEENEY & DEBRA L. STEPHENS.

Opinion by: JOHN A. SCHULTHEIS

Opinion _

 

[*752] [714]

71 SCHULTHEIS, J. — Emma Jean Housel appeals a jury
verdict in favor of Dr. Charles James in a medical
malpractice action. The case arose out of a
laparoscopic hernia repair performed by Dr. James that
resulted in a perforation of Ms. Housel's smail bowel.
Believing an abscess that developed months after the

Daniel Smith
Case 2:20-cv-00372-RAJ Document 1-9 Filed 03/09/20 Page 6 of 9

Page 6 of 9

441 Wn. App. 748, *752; 172 P.3d 712, *714; 2007 Wash. App. LEXIS 3069, ***1

surgery was caused by the perforation, Ms. Housel sued
Dr. James, alleging negligence and breach of informed
consent. A jury rejected both claims. On appeal, Ms.
Housel contends the trial court erred in refusing to allow
her to base an informed consent claim on Dr. James's
failure to disclose his alleged lack of operative
experience. She also alleges instructional error. Finding
no error, we affirm.

FACTS

q2 On [***2] July 19, 2001, Ms. Housel, then 78 years
of age, underwent surgery to repair a paraesophageal
hernia. ' Dr. James, a general surgeon, who had
performed only one such surgery, was Ms. Housel’s
surgeon. During the surgery, Dr. James perforated a
portion of Ms. Housel's intestine. He immediately
repaired the perforation. Three days after Ms. Housel's
release from the hospital, her surgical incision began to
leak. Dr. James discovered that his repair of the
intestinal tear had broken down. He repaired the tear.
When Dr. James saw Ms. Housel on August 3, she was
feeling better and her incision was healing.

{3 However, on August 27, Ms. Housel was complaining
of lower left quadrant pain. Dr. James ordered a CT
(computed tomography) scan to rule out an abscess.
The [*753] scan revealed diverticulitis, but no abscess.
On September 5, Ms. Housel reported that her pain had
resolved but that she still had mild, low grade fevers.
When Dr. James last saw Ms. Housel on September 19,
her incisions had healed, and [***3] she had no reports
of pain. After intermittent abdominal pain during 2002,
Ms. Housel contacted Dr. Jeffrey Harris, an internal
medicine physician. A CT scan revealed an abscess
near Ms. Housel's spine.

[**715]

q4 On July 15, 2004, Ms. Housel sued Dr. James for
medical negligence and breach of informed consent.
She alleged that Dr. James should have informed her of
his inexperience because it increased the risk of
surgical complications and led to premature surgery. Dr.
James's subsequent motion for summary judgment was
denied, and the case proceeded io trial. At trial, Ms.
Housel sought to use Dr. James's alleged inexperience
to establish informed consent and medical negligence
claims. The trial court allowed evidence of Dr. James's
experience to support the medical negligence claim but

 

1Dr. Philip Jensen, a gastroenterologist, explained that a
paraesophageal hernia is a type of hiatal hernia in which part
of the stomach moves above the diaphragm and lodges
beside the esophagus.

excluded it on the issue of informed consent.

q5 Ms. Housel's expert witness, Dr. Robert West, a
retired surgeon, opined that the surgery was premature.
He believed that Dr. James should have ordered other
tests before operating on Ms. Housel, and that watchful
waiting was a viable alternative to surgery. Dr. West
conceded that paraesophageal hernias are rare and that
Dr. James had not breached the standard of care
[***4] in his performance of the operation.

q6 Dr. Steven Beyersdorf, a surgeon, emphatically
disagreed with Dr. West, testifying that paraesophageal
hernias are always treated surgically. He explained that
paraesophageal hernias are semiurgent and can lead to
death if untreated. Dr. Beyersdorf rejected watchful
waiting as a viable alternative to surgery, stating, “Well
that's waiting and watching and waiting for her to die . ...
That's not recommended by anyone.” Report of
Proceedings (RP) at 448-49. He also rejected the
suggestion that the abscess [*754] was related to the
bowel perforation, noting there is no such thing as a
silent abscess for two and one-half years.

{7 Other expert witnesses agreed with Dr. Beyersdort.
Dr. Richard Shallman, another surgeon, explained that
given the catastrophic complications associated with
paraesophageal hernias, they are considered
semiurgent. Dr. Philip Jensen, one of Ms. Housel’'s
treating physicians, testified that a paraesophageal
hernia is significantly risky, explaining, “If you do nothing
in a patient like that, you run the risk that that patient is
going to have an abdominal catastrophe and it can
happen at any time.” Clerk's Papers (CP) at 254.

{8 Only one physician believed [***5] that Ms. Housel's
abscess may have been related to the 2001 hernia
repair. Although this physician admitted that it was
unlikely an abscess could occur more than two years
after the surgery, he admitted he could not identify
another source. The expert testimony was otherwise
unanimous that the two events were unrelated. Dr.
William Eeny, an infectious disease specialist, believed
the most likely cause of the abscess was Ms. Housel’s
diagnosed diverticulitis, noting that the type of bacteria
found in the abscess were consistent with the type that
cause diverticulitis. A vascular surgeon who treated Ms.
Housel's abscess also opined that there was no
relationship between the 2001 perforation and the
development of the abscess over two years later.

{2 As to her informed consent claim, Ms. Housel
believed that she had to submit to surgery because Dr.
James told her that her condition was semiurgent. She

Daniel Smith
Case 2:20-cv-00372-RAJ Document 1-9 Filed 03/09/20 Page 7 of 9

Page 7 of 9

141 Wn. App. 748, *754; 172 P.3d 712, **715; 2007 Wash. App. LEXIS 3069, *"*5

denied that he informed her of any alternatives,
including nontreatment. She also testified that Dr.
James failed to inform her of any potential complications
but conceded that he had discussed the possibility of an
open surgery. Dr. James testified that he extensively
discussed his recommendation [***6] with her, including
the risks of her prior surgeries, the risks of injury, and
potential complications.

[*755]

q10 A jury returned a verdict in favor of Dr. James on
both the medical negligence and breach of informed
consent claims.

ANALYSIS

Informed Consent

4/11 Ms. Housel first assigns error to the trial court's
exclusion of evidence about Dr. James's alleged
operative inexperience to support her informed consent
claim. At trial, she pointed to medical literature linking a
surgeon's inexperience with increased complications,
arguing that Dr. James's lack of operative experience
should have been disclosed as a material fact
necessary to informed consent. During the colloquy, the
court reviewed Dr. West's deposition and [**716]
inquired of counsel about the foundation for allowing the
testimony. Counsel for Dr. James pointed out that
although Dr. West believed that Dr. James's
inexperience may have motivated him to perform the
surgery, such inexperience was not related to the
perforation. Therefore, there was no foundation to make
evidence of inexperience relevant to Ms. Housel’s
informed consent claim. The trial court agreed,
excluding evidence of Dr. James's inexperience as it
related to the informed consent [***7] issue, noting that
generally a physician's experience in performing a
procedure is not material to an informed consent claim.

WA/1 [*] [1] 412 HNYF] We review orders excluding
evidence for an abuse of discretion. Thomas v. Wilfac,
Inc., 65 Wn. App. 255, 262, 828 P.2d 597 (1992). An
abuse of discretion occurs if no reasonable person
would adopt the position of the trial court. a.

 

 

WA[2,3K¥} [2, 3] 13 HN2[F] A patient may recover
for a doctor's failure to provide informed consent even if
the medical diagnosis or treatment was not negligent.
Backlund v. Univ. of Wash.. 137 Wn.2d 651, 663, 975
P.2d 950 (1999). The basis for such a claim is that
patients have the right to make decisions about their
medical treatment. /d.; see also Smith v. Shannon, 100

 

Wn.20 26, 29, 666 P.2d 351 (1983).
[*756]

WA[4]¥] [4] 114 HNS{F] To prevail on a claim for
failure to secure informed consent, Ms. Housel had to
establish that (1) Dr. James failed to inform her of a
material fact relating to treatment, (2) she consented to
the treatment without being aware of or fully informed of
such fact, (3) a reasonably prudent patient under similar
circumstances would not have consented to the
treatment if informed of such fact, and (4) the treatment
in question proximately caused the injury. ACW
7.70.050(1).

WAI[S5]| ¥] [5] 915 In [***8] Whiteside v. Lukson, 89 Wn.
App. 109, 947 P.2d 1263 (1997), this court ruled that
HNE] generally a surgeon's inexperience is not
material to informed consent. In Thomas, we ruled that
the informed consent statute “requires disclosure of
material facts relating to treatment, not disclosure of a
physician's qualifications.” Thomas, 65 Wn. App. at 261.
In that case, the plaintiff argued that ACW 7.70.050/1)
requires a physician to inform a patient of his
qualifications. We concluded that a physician must
disclose only those risks of a “material nature,” and that
“t]he question of materiality is for the trier of fact.” /o._ at
260. However, we are mindful that in Thomas the issue
of inexperience was immaterial to the plaintiff's claim
because it was based on the doctor's misdiagnosis of
her condition, not a failure to advise her of material facts
relating to treatment of that condition. /d. at 267.

q16 In the present case, Ms. Housel failed to make an
adequate showing that Dr. James's alleged
inexperience was a material treatment-related fact.
None of the medical experts, including Ms. Housel’s
own expert, testified that this was the case. Accordingly,
the court was well within its discretion to exclude
[***9] the evidence. However, in so ruling, we are not
categorically holding that a physician's inexperience is
never material to an informed consent claim. There may
well be situations where evidence of a physician's
experience, or lack thereof, would be a significant factor
in a patient's decision to undertake a particular course of
treatment. But such a situation is not present here.
[*757]

WA[6{®] [6] 917 We next address Ms. Housel's
contention that Dr. James should have informed her that
watchful waiting was a viable alternative to surgery.
HNP] Washington's informed consent law provides
that a physician must inform the patient of recognized
possible alternative forms of treatment, including

Daniel Smith
Case 2:20-cv-00372-RAJ Document 1-9 Filed 03/09/20 Page 8 of 9 Page 8 of 9
441 Wn. App. 748, *757; 172 P.3d 712, **716; 2007 Wash. App. LEXIS 3069, *"*9

nontreatment. ACW _7.70.050/3). lt is for the patient to
evaluate the risks and decide upon the treatment; the
physician's role is to provide the basis for an informed
consent decision. Grown v. Dahl, 47 Wn. App. 565, 570,
705 P.2d 781 (1985); Archer v. Galbraith, 18 Wn. App.
369, 567 P.2d 1155 (1977).

WAI[Z.8X*] [7, 8] 118 Whether Dr. James informed Ms.
Housel of alternatives to surgery, including
nontreatment, is a question of fact the jury resolved in
Dr. James's favor. HNG¥} Credibility determinations
are for the finder of fact. State v. Camarillo, 115 Wn.2d
60, 71, 794 P.2d 850 (1990). [***10] Ms. Housel's
credibility was [**717] likely undermined by her claim
that none of her previous physicians had advised her of
the risks or alternatives regarding her medical
procedures. This claim was countered by both Dr.
Jensen and Dr. James. The jury was entitled to reject
her testimony.

WA[9,10%] [9, 10] 19 Moreover, the jury was
correctly instructed that Ms. Housel's signature on the
consent form is prima facie evidence of informed
consent. ACV _7.70.060. The consent form disclosed
the potential risks and complications of the surgery, as
well as the alternative of nontreatment. It stated in
relevant part:

| certify that my physician has informed me of the
nature and character of the proposed treatment ...
of the possible alternative forms of treatment; and
the recognized serious possible risks,
complications, and the anticipated benefits involved
in the proposed treatment and in the alternative
forms of treatment, including non-treatment.

CP at 167.

20 Dr. James testified that he personally reviewed the
form with Ms. House! and was present when she signed
it. The jury was entitled to reject Ms. Housel's claim.
[*758]

21 Finally, Ms. Housel's contention that Dr. James
should have informed her that the surgery should have
been [***11] performed in a high volume center is
without merit. There is no evidence in the record to
support this claim.

Instructional Error

WA[11-19[ #] [11-19] 922 Ms. Housel next assigns
error to jury instruction 6A, which stated that “the
standard of care of a medical practitioner may only be

established by testimony of medical experts.” CP at 313.
She argues that if only experts may establish the |
standard of care, “then a verdict for a victim of medical |
negligence will likely be returned only if the weight of
medical testimony favors the plaintiff. This is not the
law.” Br. of Appellants at 27. [

qj23 HNAF] Jury instructions are adequate if they are
supported by substantial evidence, allow each party to
argue its theories of the case, and, when read as a
whole, properly inform the jury of the applicable law.
State v. Clausing, 147 Wn.2d 620, 626, 56 P.3d_550
(2002). “We review de novo claimed errors of law in the
giving of jury instructions.” Hal! v. Sacred Heart Med.
Ctr. 100 Wn. App. 53, 61, 995 P.2d 621 (2000). The
precise wording of the instructions is within the broad
discretion of the court. Staie v. Alexander, 7 Wn. App.
329, 336, 499 P.2d 263 (1972).

 

q24 HN& | To prove medical malpractice under ACW
7.70.030(1), Ms. Housel had to [***12] establish that
her “injury resulted from the failure of a health care
provider to follow the accepted standard of care.”
Violation of the standard of care is established by
showing that the health care provider “failed to exercise
that degree of care, skill, and learning expected of a
reasonably prudent health care provider at that time in
the profession or class to which he belongs, in the state
of Washington, acting in the same or similar
circumstances.” ACW _7.70.040(1). Absent exceptional
circumstances, a patient must produce expert testimony
to establish whether the practice questioned is
reasonably prudent. Mclaughlin v. Cooke, 112 Wn.2d
829, 836, 774 P.2d 1171 (1989), Harris v. Robert C.
Groth, V.D., inc.. 99 Wn.2d 438, 451, [*759] 663 P.2d
113 (1983). Expert testimony is also required to
establish causation. Harris, 99 Wn.2d at 457.

25 Ms. Housel's proposed instruction provided, “The
degree of care actually practiced by members of the
medical profession is evidence of what is reasonably
prudent. However, this evidence alone is not conclusive
on the issue and should be considered by you along
with any other evidence bearing on the question.” CP at
31.

26 The court did not err in giving [***13] instruction 6A.
HNG#) The Washington Supreme Court has held that
nonexperts are not qualified to testify as to the proper
standard of care. Young v. Key Pharms., iInc., 112
Wn.2d 216, 228. 770 P.2d 182 (1989). The only
recognized exception to this rule is where the lack of
skill is so apparent that expert evidence is not needed.

Daniel Smith
Case 2:20-cv-00372-RAJ Document 1-9 Filed 03/09/20 Page 9 of 9

Page 9 of 9

141 Wn. App. 748, *759; 172 P.3d 712, **717; 2007 Wash. App. LEXIS 3069, ***13

; see also g 11

 

718)

927 HNi0{[%] While nonexperts may testify as to
symptoms and injury, only experts are allowed to testify
regarding the standard of care and whether the
physician met that standard. Young, 112 Wn.2d at 228.
The Young court noted: “[W]e have found no cases in
which a nonphysician is found competent to testify on a
physician's technical medical standard of care in a
medical malpractice case.” /d. The policy behind this
rule is to “prevent laymen from speculating as to what is
the standard of reasonable care in a highly technical
profession.” Douglas v. Bussabarger, 73 Wn.2d 476,
479, 438 P.2d 829 (1968).

28 Concern about such speculation was at the heart of
the trial court's ruling. Fearing that the jury might “go off
on a tangent,” the court concluded the jury cannot
“make their own” standard of care. RP at 566. The
instructions in a particular [***14] case are governed by
the facts of the case. Allison v. Dep? of Labor & Indus..
66 Wn.2d 263, 267, 401 P.2d 982 (1965). The facts of
this case support the giving of instruction 6A. The only
testimony pertaining to the appropriate standard of care
was provided by physicians, including Ms. Housel's
medical expert. Nothing in the instruction [*760]
precluded the jury from considering all of Ms. Housel's
evidence regarding the proper standard of care. The
standard of care and skill required in a paraesophageal
hernia repair is highly technical; the procedures involved
are not facts observable by laypersons. Because
instruction 6A was a correct statement of the law, was
not misleading, and did not prevent Ms. Housel from
arguing her theory of the case, we conclude the trial
court did not err in giving it.

WA[201 ¥] [20] 729 Finally, Ms. House! contends the
court erred in giving the error-of-judgment instruction,
contending there is no factual basis in the record to
support it. The instruction at issue provided:

A physician is not liable for selecting one of two
or more alternative courses of treatment, if, in
arriving at the judgment to follow the particular
course of treatment, the physician exercised

reasonable [***15] care and skill within the
standard of care the physician was obliged to
follow.

CP at 315.

{130 This instruction is to be used cautiously and only
when there is evidence that the defendant physician

was confronted with a choice among competing
diagnoses or techniques, and in arriving at the
judgment, the physician exercised reasonable care and
skill within the standard of care he was obliged to follow.
Gerard v. Sacred Heart Med. Cir., 86 Wn. App. 387,
389, 937 P.2d 1104 (1997); see also Watson v. Hockett,
107 Wn.2d 158, 165, 727 P.2d 669 (1986) (holding that
the instruction is to be given “with caution” and should
be limited to situations where the doctor is faced with a
choice of treatments).

{31 Notwithstanding Ms. Housel's assertion to the
contrary, the record discloses that Dr. James was
presented with at least three treatment choices:
additional testing, watchful waiting, or surgical repair of
the hernia. There is sufficient evidence that in electing to
proceed with surgical repair of the hernia, he exercised
reasonable care and skill within the standard he was
abliged to follow. We therefore conclude there was no
instructional error.

[*761] CONCLUSION

{32 Having considered all of the contentions raised
[***16] by Ms. Housel and finding no error, we affirm.

STEPHENS, J., concurs.

Sweeney, C.J., concurs in result only.

References

 

Annotated Revised Code of Washington by LexisNexis

 

Daniel Smith
